                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ERIKA SALINAS CARVAJAL,                           )
                            Plaintiff,            )
                                                  )      No. 1:17-cv-375
-v-                                               )
                                                  )      Honorable Paul L. Maloney
TRINITY HEALTH MICHIGAN,                          )
                      Defendant.                  )
                                                  )

           ORDER ADOPTING REPORT AND RECOMMENDATION AND
               GRANTING DEFENDANT'S MOTION TO DISMISS

       Defendant Trinity Health filed a motion to dismiss (ECF No. 13), which this Court

referred to the magistrate judge for a report and recommendation. The magistrate judge has

since issued his report and recommends the motion be granted. (ECF No. 22.) Plaintiff

Carvajal filed objections. (ECF No. 25.) Defendant filed a response to the objections. (ECF

No. 28.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. '

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       The Court has reviewed the record. The Court also considered Plaintiff's objections

to the report and recommendation de novo. For the objections, the Court does not assign
any weight to the proposed findings of fact or conclusions of law.

       A. Count 4 – Civil Conspiracy

       The magistrate judge recommends dismissing Plaintiff's conspiracy claim, finding that

Plaintiff has not alleged a separate, actionable tort. Plaintiff objects, arguing that she has

alleged a violation of the Fair Labor Standards Act (FLSA)

       For Count 4, the recommendation will be adopted. Michigan law requires a plaintiff

to prove a separate, actionable tort for a civil conspiracy claim. Plaintiff has not identified

any authority—federal or state, published or unpublished—to support her assertion that a

Michigan civil conspiracy claim can be maintained where the underlying unlawful act is the

violation of a statute. At least one published opinion from the Michigan Court of Appeals

has rejected a breach of contract claim as the basis for a civil conspiracy. See, e.g., Urbain v.

Beierling, 835 N.W.2d 455, 464 (Mich. Ct. App. 2013).

       B. Count 1 – FLSA

       The magistrate judge recommends dismissing Plaintiff's FLSA claim, finding that the

economic-realities test factors favor finding that she was not an employee of Trinity Health.

Plaintiff objects, arguing that the magistrate judge ignore facts and misapplied the law.

       For Count 1, the recommendation will be adopted. The magistrate judge concisely

set forth the applicable law. The magistrate judge also succinctly summarized the relevant

facts for the economic-realities test. (R&R at 8 PageID.125.) Contrary to Plaintiff's assertion,

the magistrate judge did not "completely disregard[]" the eight factors.            (Obj. at 5

PageID.141.)     The magistrate judge determined whether the complaint alleged facts

sufficient to support each of the eight factors. And, the magistrate judge suggests how each


                                               2
factor affects the determination of whether Plaintiff is an employee. The Court also agrees

with the magistrate judge's discussion and resolution of the joint employer issue.



       C. Counts 2 and 3

       Counts 2 and 3 are state law claims, breach of implied contract and unjust enrichment.

The magistrate judge recommends this Court decline to exercise supplemental jurisdiction

over the two claims. The magistrate judge reasons that without the FLSA claim, Plaintiff has

no basis for federal jurisdiction. Plaintiff's objection relies on her ability to maintain her

FLSA claim in this lawsuit. (Obj. at 1 n.1 PageID.137.)



       For these reasons, the Report and Recommendation (ECF No. 22) is ADOPTED as

the Opinion of this Court. Defendant Trinity Health's motion to dismiss (ECF No. 13) is

GRANTED. IT IS SO ORDERED.

Date: May 3, 2019                                     /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              3
